Clarke, Chief Justice.
Hasty was convicted of the murder of Mary Elizabeth James and sentenced to life imprisonment.1 He appeals, enumerating as error the failure of the evidence to support the verdict of guilty.
The victim was found dead with a plastic bag over her head in the apartment she shared with appellant. She was heavily bruised. A detective who investigated the killing testified as to the statement given by appellant. Appellant admitted that he and the victim had quarrelled and that he hit her until she fell on the floor. Appellant denied putting the plastic bag over the victim’s face. At trial he *115claimed that she had knocked him out and that when he awoke she was dead. The detective testified that there was blood on the appellant’s pants and shoes. Another officer who investigated the scene testified that a photograph taken in his presence showed that appellant had blood on a knuckle of his left hand and between the fingers of that hand.
Decided April 20, 1990.
Michael A. Zoffmann, for appellant.
Lewis R. Slaton, District Attorney, David Wright, Assistant District Attorney, Michael J. Bowers, Attorney General, Andrew S. Ree, for appellee.
Reviewing the evidence in the light most favorable to the jury’s verdict, we hold that a rational trier of fact could have found appellant guilty of the crime for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime was committed on April 29, 1989. Appellant was indicted June 20, 1989. After a trial by jury the appellant was convicted and sentenced to life imprisonment on August 29, 1989. A motion for new trial was filed September 22, 1989, and denied October 31, 1989. The transcript was certified September 29,1989. A notice of appeal was filed November 20, 1989, and the appeal was docketed in the Court of Appeals December 6, 1989. The appeal was transferred to this court December 27, 1989, and submitted for opinion February 16, 1990.